UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1 to) (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended MARCH31, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-13091 WASHINGTONTRUSTBANCORP,INC. (Exact name of registrant as specified in its charter) RHODE ISLAND 05-0404671 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 23 BROAD STREET WESTERLY, RHODE ISLAND 02891 (Address of principal executive offices) (Zip Code) (401) 348-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerxNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares of common stock of the registrant outstanding as of May3, 2007 was 13,356,244. Table of Contents EXPLANATORY NOTE We are filing this Amendment No. 1 to our Quarterly Report on Form 10-Q/A for the quarter ended March31, 2007, originally filed with the Securities and Exchange Commission (the “SEC”) on May9, 2007 (the “Original Filing”), to add a subsequent event footnote to disclose certain second quarter 2007 investment securities transactions in the Condensed Notes to Consolidated Financial Statements in Item 1 of Part I of this Form 10-Q/A. In the Condensed Notes to Consolidated Financial Statements in Item 1 Part I, we added the following new Note16: “Based on our assessment of the provisions of Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Liabilities” (“SFAS No.159”), on April12, 2007 we decided to implement early adoption of SFAS No.159.In connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held to maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these held to maturity securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million.On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS No.159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS No.159 to our transactions might be inconsistent with the intent and spirit of SFAS No.159.Consequently, we decided not to early-adopt SFAS No.159. As a result, in April 2007 we recognized a realized securities loss of $1.7million and the remaining held to maturity portfolio was reclassified to the available for sale category.This reclassification has been recognized as of April13, 2007.The Corporation will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action.” We have also added a cross-reference to this Note 16 in Note 2 to the Consolidated Financial Statements. We have not modified or updated disclosures presented in the Original Filing in this Form 10-Q/A.Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Original Filing on May9, 2007 or modify or update those disclosures affected by subsequent events or discoveries.Information not affected by this disclosure is unchanged and reflects the disclosures made at the time of the Original Filing on May9, 2007.Accordingly, this Form 10-Q/A should be read in conjunction with our filings that we have made with the SEC subsequent to the filing of the Original Filing, which include our Form 10-Q for the quarterly period ended June30, 2007, as amended, and our Current Reports on Form 8-K. We have only amended disclosures presented in the Original Filing as required to reflect the matters described above and accordingly, have amended only the following items: · Part I—Item 1—Financial Statements · Part II—Item 6—Exhibits The other items of the Original Filing have not been amended and, accordingly, have not been repeated in this Form 10-Q/A. In addition, in accordance with applicable SEC rules, this Form 10-Q/A includes updated certifications from our chief executive officer and chief financial officer as Exhibits 31.1, 31.2, 32.1 and 32.2. Table of Contents FORM 10-Q/A WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES For the Quarter Ended March 31, 2007 TABLE OF CONTENTS Page Number PART I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets March 31, 2007 and December 31, 2006 3 Consolidated Statements of Income Three Months Ended March 31, 2007 and 2006 4 Consolidated Statements of Cash Flows Three Months Ended March 31, 2007 and 2006 5 Condensed Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 19 PART II.Other Information Item 6. Exhibits 20 Signatures 21 Exhibit 15.1 Letter re: Unaudited Interim Financial Information Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of ChiefFinancial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED BALANCE SHEETS Unaudited March31, December31, 2007 2006 Assets: Cash and due from banks $ 30,058 $ 54,337 Federal funds sold 29,625 16,425 Other short term investments 683 1,147 Mortgage loans held for sale 2,122 2,148 Securities: Available for sale, at fair value; amortized cost $540,650 in 2007 and $525,966 in 2006 541,942 526,396 Held to maturity, at cost; fair value $162,974 in 2007 and $175,369 in 2006 164,464 177,455 Total securities 706,406 703,851 Federal Home Loan Bank stock, at cost 28,727 28,727 Loans: Commercial and other 599,170 587,397 Residential real estate 589,565 588,671 Consumer 281,465 283,918 Total loans 1,470,200 1,459,986 Less allowance for loan losses 19,360 18,894 Net loans 1,450,840 1,441,092 Premises and equipment, net 24,603 24,307 Accrued interest receivable 11,572 11,268 Investment in bank-owned life insurance 40,161 39,770 Goodwill 44,558 44,558 Identifiable intangible assets, net 12,448 12,816 Other assets 18,159 18,719 Total assets $ 2,399,962 $ 2,399,165 Liabilities: Deposits: Demand deposits $ 175,010 $ 186,533 NOW accounts 176,006 175,479 Money market accounts 290,273 286,998 Savings accounts 204,465 205,998 Time deposits 837,838 822,989 Total deposits 1,683,592 1,677,997 Dividends payable 2,682 2,556 Federal Home Loan Bank advances 457,145 474,561 Junior subordinated debentures 22,681 22,681 Other borrowings 25,792 14,684 Accrued expenses and other liabilities 32,543 33,630 Total liabilities 2,224,435 2,226,109 Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 13,492,110 in 2007 and 2006 843 843 Paid-in capital 35,697 35,893 Retained earnings 144,841 141,548 Accumulated other comprehensive loss (2,876 ) (3,515 ) Treasury stock, at cost; 109,575 shares in 2007 and 62,432 shares in 2006 (2,978 ) (1,713 ) Total shareholders’ equity 175,527 173,056 Total liabilities and shareholders’ equity $ 2,399,962 $ 2,399,165 The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars and shares in thousands, CONSOLIDATED STATEMENTS OF INCOME except per share amounts) Unaudited Three months ended March31, 2007 2006 Interest income: Interest and fees on loans $ 23,934 $ 21,897 Interest on securities: Taxable 7,792 8,412 Nontaxable 668 328 Dividends on corporate stock and Federal Home Loan Bank stock 718 677 Interest on federal funds sold and other short-term investments 191 115 Total interest income 33,303 31,429 Interest expense: Deposits 12,977 10,238 Federal Home Loan Bank advances 4,968 5,359 Junior subordinated debentures 338 338 Other 150 79 Total interest expense 18,433 16,014 Net interest income 14,870 15,415 Provision for loan losses 300 300 Net interest income after provision for loan losses 14,570 15,115 Noninterest income: Wealth management services Trust and investment advisory fees 5,038 4,627 Mutual fund fees 1,262 1,130 Financial planning, commissions and other service fees 570 683 Wealth management services 6,870 6,440 Service charges on deposit accounts 1,125 1,119 Merchant processing fees 1,204 1,047 Income from bank-owned life insurance 391 279 Net gains on loan sales and commissions on loans originated for others 264 276 Net realized gains on sales of securities 1,036 59 Other income 358 300 Total noninterest income 11,248 9,520 Noninterest expense: Salaries and employee benefits 9,812 9,619 Net occupancy 1,017 954 Equipment 832 799 Merchant processing costs 1,019 887 Outsourced services 519 518 Advertising and promotion 429 437 Legal, audit and professional fees 450 376 Amortization of intangibles 368 405 Debt prepayment penalties 1,067 – Other 1,596 1,709 Total noninterest expense 17,109 15,704 Income before income taxes 8,709 8,931 Income tax expense 2,734 2,858 Net income $ 5,975 $ 6,073 Weighted average shares outstanding - basic 13,412.1 13,386.8 Weighted average shares outstanding - diluted 13,723.0 13,698.6 Per share information:Basic earnings per share $ 0.45 $ 0.45 Diluted earnings per share $ 0.44 $ 0.44 Cash dividends declared per share $ 0.20 $ 0.19 The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March31, 2007 2006 Cash flows from operating activities: Net income $ 5,975 $ 6,073 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 300 300 Depreciation of premises and equipment 728 729 Loss on disposal of premises and equipment 21 – Net amortization of premium and discount 204 416 Net amortization of intangibles 368 405 Share-based compensation 171 181 Earnings from bank-owned life insurance (391 ) (279 ) Net gains on loan sales (264 ) (276 ) Net realized gains on sales of securities (1,036 ) (59 ) Proceeds from sales of loans 11,364 6,819 Loans originated for sale (11,201 ) (8,364 ) Increase in accrued interest receivable, excluding purchased interest (295 ) (567 ) Decrease (increase) in other assets 266 (681 ) (Decrease) increase in accrued expenses and other liabilities (1,018 ) 761 Other, net – 6 Net cash provided by operating activities 5,192 5,464 Cash flows from investing activities: Purchases of: Mortgage-backed securities available for sale (17,065 ) (12,851 ) Other investment securities available for sale (15,873 ) (18,608 ) Other investment securities held to maturity (10,302 ) (6,141 ) Proceeds from sale of: Other investment securities available for sale 2,001 193 Maturities and principal payments of: Mortgage-backed securities available for sale 14,177 23,787 Other investment securities available for sale 2,982 – Mortgage-backed securities held to maturity 2,980 4,291 Other investment securities held to maturity 20,265 1,335 Net increase in loans (8,339 ) (349 ) Purchases of loans, including purchased interest (1,630 ) (16,616 ) Purchases of premises and equipment (1,045 ) (1,098 ) Net cash used in investing activities (11,849 ) (26,057 ) Cash flows from financing activities: Net increase in deposits 5,595 21,363 Net increase (decrease) in other borrowings 11,108 (3,666 ) Proceeds from Federal Home Loan Bank advances 170,400 160,204 Repayment of Federal Home Loan Bank advances (187,805 ) (149,463 ) Purchases of treasury stock, including deferred compensation plan activity (1,930 ) (69 ) Proceeds from the issuance of common stock under dividend reinvestment plan – 313 Proceeds from the exercise of share options 113 530 Tax benefit from share option exercises 189 201 Cash dividends paid (2,556 ) (2,408 ) Net cash (used in) provided by financing activities (4,886 ) 27,005 Net (decrease) increase in cash and cash equivalents (11,543 ) 6,412 Cash and cash equivalents at beginning of year 71,909 66,163 Cash and cash equivalents at end of period $ 60,366 $ 72,575 Noncash Investing and Financing Activities:Loans charged off $ 25 $ 38 Supplemental Disclosures: Interest payments 18,393 14,727 Income tax payments 125 240 The accompanying notes are an integral part of these consolidated financial statements. -5- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS General Washington Trust Bancorp, Inc. (the “Bancorp”) is a publicly-owned registered bank holding company and financial holding company.The Bancorp owns all of the outstanding common stock of The Washington Trust Company (the “Bank”), a Rhode Island chartered commercial bank founded in 1800.Through its subsidiaries, the Bancorp offers a complete product line of financial services to individuals and businesses including commercial, residential and consumer lending, retail and commercial deposit products, and wealth management services through its branch offices in Rhode Island, Massachusetts and southeastern Connecticut, ATMs, and its Internet web site (www.washtrust.com). (1) Basis of Presentation The consolidated financial statements include the accounts of the Bancorp and its subsidiaries (collectively, the “Corporation” or “Washington Trust”).All significant intercompany transactions have been eliminated.Certain prior year amounts have been reclassified to conform to the current year classification.Such reclassifications have no effect on previously reported net income or shareholders’ equity. The accounting and reporting policies of the Corporation conform to U.S. generally accepted accounting principles (“GAAP”) and to general practices of the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to change are the determination of the allowance for loan losses and the review of goodwill and other intangible assets for impairment. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) and disclosures necessary to present fairly the Corporation’s financial position as of March31, 2007 and December31, 2006, respectively, and the results of operations and cash flows for the interim periods presented.Interim results are not necessarily reflective of the results of the entire year.The unaudited consolidated financial statements of the Corporation presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by GAAP.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in Washington Trust’s Annual Report on Form 10-K for the year ended December31, 2006. (2) New Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No.133 and 140.”This Statement eliminates the exemption from applying SFAS No.133 to interests in securitized financial assets so that similar instruments are accounted for similarly regardless of the form of the instruments.This Statement also allows a preparer to elect fair value measurement at acquisition, at issuance, or when a previously recognized financial instrument is subject to a remeasurement event, on an instrument-by-instrument basis, in cases in which a derivative would otherwise have to be bifurcated.SFAS No.155 is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006.Provisions of this Statement may be applied to instruments that an entity holds at the date of adoption on an instrument-by-instrument basis.Prior periods should not be restated.The adoption of SFAS No.155 did not have a material impact on the Corporation’s financial position or results of operations. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No.140.”This Statement requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value.SFAS No.156 permits, but does not require, the subsequent measurement of servicing assets and servicing liabilities at fair value.An entity that used derivative instruments to mitigate the risks inherent in servicing assets and servicing liabilities is required to account for those derivative instruments at fair value.SFAS No.156 is effective as of the beginning of the first fiscal year that begins after September15, 2006.The adoption of SFAS No.156 did not have a material impact on the Corporation’s financial position or results of operations. -6- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Effective January1, 2007, the Corporation adopted the provisions of FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109" ("FIN 48").FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with FASB Statement No. 109, "Accounting for Income Taxes."FIN48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The adoption of FIN48 did not have a material impact on the Corporation’s financial position or results of operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements”.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures of fair value measurements.SFAS No.157 applies to the accounting principles that currently use fair value measurement, and does not require any new fair value measurements.The expanded disclosures focus on the inputs used to measure fair value as well as the effect of the fair value measurements on earnings. This Statement is effective as of the beginning of the first fiscal year beginning after November15, 2007 and interim periods within that fiscal year.The Corporation believes the adoption of SFAS No.157 will not have a material impact on the Corporation’s financial position or results of operations. In September 2006, the FASB issued SFAS No.158, “Employers’ Accounting for Defined Benefit Pension and Other Post Retirement Plans (an amendment of FASB Statements No.87, 88, 106 and 132R)”.The recognition and disclosure provisions of SFAS No. 158 were adopted by the Corporation for the year ended December31, 2006.Upon adoption, the funded status of an employer’s postretirement benefit plan was recognized in the statement of financial position and the changes in funded status of the defined benefit plan, including actuarial gains and losses and prior service costs and credits were recognized in comprehensive income.The requirement to measure the plan’ assets and obligations as of the employers fiscal year end is effective for fiscal years ending after December15, 2008.The Corporation is currently evaluating the impact the measurement date provisions of SFAS No.158 will have on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Liabilities – Including an amendment to FASB No. 115”.This Statement permits entities to choose to measure eligible items at fair value at specified election dates.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date.The fair value option (i) may be applied instrument-by-instrument with certain exceptions, (ii) is irrevocable (unless a new election date occurs) and (iii) is applied only to entire instruments and not to portions of instruments.This Statement is effective as of the beginning of the first fiscal year that begins after November15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November15, 2007, provided the entity also elects to apply the provisions of SFAS No.157, “Fair Value Instruments.”Retrospective application is allowed for early adopters, prohibited for others.The choice to adopt early must be made within 120 days of the beginning of the fiscal year of adoption, provided the entity has not yet issued financial statements.This Statement permits application to eligible items existing at the effective date (or early adoption date).The Corporation is currently evaluating the impact that SFAS No.159 will have on its consolidated financial statements. See further discussion on SFAS No. 159 in Note 16. -7- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (3) Securities Securities available for sale are summarized as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2007 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies $ 164,394 $ 846 $ (551 ) $ 164,689 Mortgage-backed securities 300,793 1,085 (4,189 ) 297,689 Trust preferred securities 36,161 281 (151 ) 36,291 Corporate bonds 24,983 81 (20 ) 25,044 Corporate stocks 14,319 4,071 (161 ) 18,229 Total 540,650 6,364 (5,072 ) 541,942 December 31, 2006 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 157,383 778 (876 ) 157,285 Mortgage-backed securities 298,038 923 (5,174 ) 293,787 Trust preferred securities 30,571 208 (205 ) 30,574 Corporate bonds 24,998 83 (47 ) 25,034 Corporate stocks 14,976 4,915 (175 ) 19,716 Total $ 525,966 $ 6,907 $ (6,477 ) $ 526,396 Securities held to maturity are summarized as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2007 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies $ 22,000 $ – $ (246 ) $ 21,754 Mortgage-backed securities 66,319 496 (1,351 ) 65,464 States and political subdivisions 76,145 108 (497 ) 75,756 Total 164,464 604 (2,094 ) 162,974 December 31, 2006 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 42,000 – (422 ) 41,578 Mortgage-backed securities 69,340 440 (1,604 ) 68,176 States and political subdivisions 66,115 88 (588 ) 65,615 Total $ 177,455 $ 528 $ (2,614 ) $ 175,369 Securities available for sale and held to maturity with a fair value of $555.2million and $557.4million were pledged in compliance with state regulations concerning trust powers and to secure Treasury Tax and Loan deposits, borrowings, and certain public deposits at March31, 2007 and December31, 2006, respectively.In addition, securities available for sale and held to maturity with a fair value of $9.3million and $9.6million were collateralized for the discount window at the Federal Reserve Bank at March31, 2007 and December31, 2006, respectively.There were no borrowings with the Federal Reserve Bank at either date.Securities available for sale with a fair value of $2.1million were designated in a rabbi trust for a nonqualified retirement plan at March31, 2007 and December31, 2006.As of March31, 2007, securities available for sale with a fair value of $20.4million were pledged as collateral to secure securities sold under agreements to repurchase. At March31, 2007 and December31, 2006, the available for sale and held to maturity securities portfolio included $200thousand and $1.7million of net pretax unrealized losses, respectively.Included in these net amounts were gross unrealized losses amounting to $7.2million and $9.1million at March31, 2007 and December31, 2006, respectively. -8- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following tables summarize, for all securities in an unrealized loss position at March31, 2007 and December31, 2006, respectively, the aggregate fair value and gross unrealized loss by length of time those securities have been continuously in an unrealized loss position. (Dollars in thousands) Less than 12 Months 12 Months or Longer Total Fair Unrealized Fair Unrealized Fair Unrealized At March 31, 2007 # Value Losses # Value Losses # Value Losses U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 6 $ 35,884 $ 82 13 $ 82,765 $ 715 19 $ 118,649 $ 797 Mortgage-backed securities 10 27,705 74 69 230,984 5,466 79 258,689 5,540 States and political subdivisions 62 49,347 343 12 6,758 154 74 56,105 497 Trust preferred securities – – – 6 13,896 151 6 13,896 151 Corporate bonds 3 11,148 8 1 3,002 12 4 14,150 20 Subtotal, debt securities 81 124,084 507 101 337,405 6,498 182 461,489 7,005 Corporate stocks 5 5,834 107 4 1,505 54 9 7,339 161 Total temporarily impaired securities 86 $ 129,918 $ 614 105 $ 338,910 $ 6,552 191 $ 468,828 $ 7,166 (Dollars in thousands) Less than 12 Months 12 Months or Longer Total Fair Unrealized Fair Unrealized Fair Unrealized At December 31, 2006 # Value Losses # Value Losses # Value Losses U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 8 $ 52,751 $ 211 14 $ 94,393 $ 1,087 22 $ 147,144 $ 1,298 Mortgage-backed securities 7 20,620 122 69 240,457 6,656 76 261,077 6,778 States and political subdivisions 61 45,948 419 12 6,747 169 73 52,695 588 Trust preferred securities – – – 7 14,840 205 7 14,840 205 Corporate bonds 2 6,130 34 1 3,006 13 3 9,136 47 Subtotal, debt securities 78 125,449 786 103 359,443 8,130 181 484,892 8,916 Corporate stocks 5 5,823 110 4 1,494 65 9 7,317 175 Total temporarily impaired securities 83 $ 131,272 $ 896 107 $ 360,937 $ 8,195 190 $ 492,209 $ 9,091 For those debt securities whose amortized cost exceeds fair value, the primary cause is related to interest rates.The majority of debt securities reported in an unrealized loss position at March31, 2007 were purchased during 2005, 2004 and 2003, during which time interest rates were at or near historical lows.The Corporation believes that the nature and duration of impairment on its debt security holdings are primarily a function of interest rate movements and changes in investment spreads, and does not consider full repayment of principal on the reported debt obligations to be at risk.The Corporation has the ability and intent to hold these investments to full recovery of the cost basis.The debt securities in an unrealized loss position at March31, 2007 consisted of 182 debt security holdings.The largest loss percentage of any single holding was 4.50% of its amortized cost. Causes of conditions whereby the fair value of corporate stock equity securities is less than cost include the timing of purchases and changes in valuation specific to individual industries or issuers.The relationship between the level of market interest rates and the dividend rates paid on individual equity securities may also be a contributing factor.The Corporation believes that the nature and duration of impairment on its equity securities holdings are considered to be a function of general financial market movements and industry conditions.The equity securities in an unrealized loss position at March31, 2007 consisted of 9 holdings of financial and commercial entities. -9- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (4) Loan Portfolio The following is a summary of loans: (Dollars in thousands) March 31, 2007 December 31, 2006 Amount % Amount % Commercial: Mortgages (1) $ 271,817 18 % $ 282,019 19 % Construction and development (2) 33,092 2 % 32,233 2 % Other (3) 294,261 21 % 273,145 19 % Total commercial 599,170 41 % 587,397 40 % Residential real estate: Mortgages (4) 577,823 39 % 577,522 40 % Homeowner construction 11,742 1 % 11,149 – % Total residential real estate 589,565 40 % 588,671 40 % Consumer Home equity lines 142,548 10 % 145,676 10 % Home equity loans 94,521 6 % 93,947 6 % Other 44,396 3 % 44,295 4 % Total consumer 281,465 19 % 283,918 20 % Total loans (5) $ 1,470,200 100 % $ 1,459,986 100 % (1) Amortizing mortgages, primarily secured by income producing property. (2) Loans for construction of residential and commercial properties and for land development. (3) Loans to businesses and individuals, a substantial portion of which are fully or partially collateralized by real estate. (4) A substantial portion of these loans is used as qualified collateral for FHLB borrowings (See Note8 for additional discussion of FHLB borrowings). (5) Net of unamortized loan origination fees, net of costs, totaling $80thousand and $277thousand at March31, 2007 and December31, 2006, respectively.Also includes $300thousand and $342thousand of premium, net of discount, on purchased loans at March31, 2007 and December31, 2006, respectively. (5) Allowance for Loan Losses The following is an analysis of the allowance for loan losses: (Dollars in thousands) Three months ended March31, 2007 2006 Balance at beginning of period $ 18,894 $ 17,918 Provision charged to expense 300 300 Recoveries of loans previously charged off 191 67 Loans charged off (25 ) (38 ) Balance at end of period $ 19,360 $ 18,427 -10- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (6) Goodwill and Other Intangibles The changes in the carrying value of goodwill and other intangible assets for the nine months ended March31, 2007 are as follows: Goodwill Wealth (Dollars in thousands) Commercial Management Banking Service Segment Segment Total Balance at December31, 2006 $ 22,591 $ 21,967 $ 44,558 Additions to goodwill during the period – – – Impairment recognized – – – Balance at March 31, 2007 $ 22,591 $ 21,967 $ 44,558 Other Intangible Assets Core Deposit Advisory Non-compete Intangible Contracts Agreements Total Balance at December 31, 2006 $ 650 $ 11,937 $ 229 $ 12,816 Amortization 50 306 12 368 Balance at March 31, 2007 $ 600 $ 11,631 $ 217 $ 12,448 Amortization of intangible assets for the three months ended March31, 2007 totaled $368thousand.Estimated annual amortization expense of current intangible assets with finite useful lives, absent any impairment or change in estimated useful lives, is summarized below. (Dollars in thousands) Core Advisory Non-compete Estimated amortization expense: Deposits Contracts Agreements Total 2007 (full year) $ 140 $ 1,194 $ 49 $ 1,383 2008 120 1,111 49 1,280 2009 120 1,040 49 1,209 2010 120 922 49 1,091 2011 120 768 33 921 The components of intangible assets at March31, 2007 are as follows: (Dollars in thousands) Core Advisory Non-compete Deposits Contracts Agreements Total Gross carrying amount $ 2,997 $ 13,657 $ 1,147 $ 17,801 Accumulated amortization 2,397 2,026 930 5,353 Net amount $ 600 $ 11,631 $ 217 $ 12,448 (7) Income Taxes Effective January1, 2007, the Corporation adopted FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (FIN48).The adoption of FIN48 did not result in any adjustment to retained earnings as of January1, 2007. As of the adoption date, the Corporation had gross tax affected unrecognized tax benefits of $1.2million.If recognized this amount would be recorded as a component of income tax expense.There have been no significant changes to these amounts during the quarter ended March31, 2007. The Corporation recognizes potential accrued interest related to unrecognized tax benefits in income tax expense in the Consolidated Statements of Income.As of the adoption date of January1, 2007, accrued interest amounted to -11- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS $70thousand.To the extent interest is not assessed with respect to uncertain tax positions, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision.Penalties, if incurred, would be recognized as a component of income tax expense. The Corporation files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.The Corporation is no longer subject to U.S. federal income tax examinations by tax authorities for years before 2003.With a few exceptions, the Corporation is no longer subject to state income tax examinations by tax authorities for years before 2000. (8) Borrowings Federal Home Loan Bank Advances Advances payable to the Federal Home Loan Bank (“FHLB”) are summarized as follows: (Dollars in thousands) March31, December31, 2007 2006 FHLB advances $ 457,145 $ 474,561 During the first quarter of 2007, the Corporation prepaid $26.5million in advances payable to the FHLB resulting in a debt prepayment penalty charge, recorded in noninterest expense, of $1.1million.See additional discussion in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations, under the caption “Noninterest Expense.” In addition to outstanding advances, the Corporation also has access to an unused line of credit amounting to $8.0million at March31, 2007.Under an agreement with the FHLB, the Corporation is required to maintain qualified collateral, free and clear of liens, pledges, or encumbrances that, based on certain percentages of book and market values, has a value equal to the aggregate amount of the line of credit and outstanding advances (“FHLB borrowings”).The FHLB maintains a security interest in various assets of the Corporation including, but not limited to, residential mortgages loans, U.S. government or agency securities, U.S. government-sponsored agency securities, and amounts maintained on deposit at the FHLB.The Corporation maintained qualified collateral in excess of the amount required to collateralize the line of credit and outstanding advances at March31, 2007.Included in the collateral were securities available for sale and held to maturity with a fair value of $432.1million and $451.5million that were specifically pledged to secure FHLB borrowings at March31, 2007 and December31, 2006, respectively.Unless there is an event of default under the agreement with the FHLB, the Corporation may use, encumber or dispose of any portion of the collateral in excess of the amount required to secure FHLB borrowings, except for that collateral that has been specifically pledged. Other Borrowings The following is a summary of other borrowings: (Dollars in thousands) March31, December 31, 2007 2006 Treasury, Tax and Loan demand note balance $ 2,121 $ 3,863 Deferred acquisition obligations 3,769 10,372 Securities sold under repurchase agreements 19,500 – Other 402 449 Other borrowings $ 25,792 $ 14,684 In the first quarter of 2007, securities sold under repurchase agreements of $19.5million were executed.The securities sold under agreements to repurchase are callable at the issuer’s option, at one time only, in one year and mature in five years.The securities underlying the agreements are held in safekeeping by the counterparty in the name of the Corporation and are repurchased when the agreement matures.Accordingly, these underlying securities are included in securities available for sale and the obligations to repurchase such securities are reflected as a liability. -12- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Stock Purchase Agreement for the August 2005 acquisition of Weston Financial provides for the payment of contingent purchase price amounts based on operating results in each of the years in the three-year earn-out period ending December31, 2008.Contingent payments are added to goodwill and recorded as deferred acquisition liabilities at the time the payments are determinable beyond a reasonable doubt.Deferred acquisition obligations amounted to $3.8million at March31, 2007 compared to $10.4million at December31, 2006.In the first quarter of 2007 the Corporation paid approximately $6.7.million in earn-out payments. (9) Shareholders’ Equity Stock Repurchase Plan: Under the Corporation’s 2006 stock repurchase plan, 61,100 shares of stock were repurchased at a total cost of $1.7million during the three months ended March31, 2007.In addition, 11,180 shares were acquired pursuant to the Nonqualified Deferred Compensation Plan. Regulatory Capital Requirements: The following table presents the Corporation’s and the Bank’s actual capital amounts and ratios at March31, 2007 and December31, 2006, as well as the corresponding minimum regulatory amounts and ratios: (Dollars in thousands) Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio As of March 31, 2007: Total Capital (to Risk-Weighted Assets): Corporation $ 163,382 10.84 % $ 120,581 8.00 % $ 150,727 10.00 % Bank $ 164,163 10.90 % $ 120,508 8.00 % $ 150,635 10.00 % Tier 1 Capital (to Risk-Weighted Assets): Corporation $ 142,772 9.47 % $ 60,291 4.00 % $ 90,436 6.00 % Bank $ 143,564 9.53 % $ 60,254 4.00 % $ 90,381 6.00 % Tier 1 Capital (to Average Assets): (1) Corporation $ 142,772 6.14 % $ 92,944 4.00 % $ 116,180 5.00 % Bank $ 143,564 6.18 % $ 92,900 4.00 % $ 116,125 5.00 % As of December 31, 2006: Total Capital (to Risk-Weighted Assets): Corporation $ 161,076 10.96 % $ 117,538 8.00 % $ 146,922 10.00 % Bank $ 168,235 11.46 % $ 117,465 8.00 % $ 146,832 10.00 % Tier 1 Capital (to Risk-Weighted Assets): Corporation $ 140,568 9.57 % $ 58,769 4.00 % $ 88,153 6.00 % Bank $ 147,738 10.06 % $ 58,733 4.00 % $ 88,099 6.00 % Tier 1 Capital (to Average Assets): (1) Corporation $ 140,568 6.01 % $ 93,487 4.00 % $ 116,858 5.00 % Bank $ 147,738 6.32 % $ 93,437 4.00 % $ 116,797 5.00 % (1) Leverage ratio The Corporation’s capital ratios at March31, 2007 place the Corporation in the “well-capitalized” category according to regulatory standards. (10) Financial Instruments with Off-Balance Sheet Risk and Derivative Financial Instruments The Corporation is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers and to manage the Corporation’s exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, standby letters of credit, financial guarantees, and commitments to originate and commitments to sell fixed rate mortgage loans.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the Corporation’s Consolidated Balance Sheets.The contract or notional amounts of these instruments reflect the extent of involvement the Corporation has in particular classes of financial instruments.The Corporation uses the same credit policies in making commitments and -13- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS conditional obligations as it does for on-balance sheet instruments.The contractual and notional amounts of financial instruments with off-balance sheet risk are as follows: (Dollars in thousands) March31, 2007 December31, 2006 Financial instruments whose contract amounts represent credit risk: Commitments to extend credit: Commercial loans $ 156,944 $ 122,376 Home equity lines 182,290 185,483 Other loans 11,906 10,671 Standby letters of credit 8,898 9,401 Financial instruments whose notional amounts exceed the amount of credit risk: Forward loan commitments: Commitments to originate fixed rate mortgage loans to be sold 4,868 2,924 Commitments to sell fixed rate mortgage loans 6,988 5,066 Commitments to Extend Credit Commitments to extend credit are agreements to lend to a customer as long as there are no violations of any conditions established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since some of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.Each borrower’s creditworthiness is evaluated on a case-by-case basis.The amount of collateral obtained is based on management’s credit evaluation of the borrower. Standby Letters of Credit Standby letters of credit are conditional commitments issued to guarantee the performance of a customer to a third party.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers.Under the standby letters of credit, the Corporation is required to make payments to the beneficiary of the letters of credit upon request by the beneficiary contingent upon the customer’s failure to perform under the terms of the underlying contract with the beneficiary.Standby letters of credit extend up to five years.At March31, 2007 and December31, 2006, the maximum potential amount of undiscounted future payments, not reduced by amounts that may be recovered, totaled $8.9million and $9.4million, respectively.At March31, 2007 and December31, 2006, there was no liability to beneficiaries resulting from standby letters of credit.Fee income on standby letters of credit for the three months ended March31, 2007 and 2006 was insignificant. At March31, 2007, a substantial portion of the standby letters of credit were supported by pledged collateral.The collateral obtained is determined based on management’s credit evaluation of the customer.Should the Corporation be required to make payments to the beneficiary, repayment from the customer to the Corporation is required. Forward Loan Commitments Commitments to originate and commitments to sell fixed rate mortgage loans are derivative financial instruments.Accordingly, the fair value of these commitments is recognized in other assets on the balance sheet and changes in fair value of such commitments are recorded in current earnings in the income statement.The carrying value of such commitments as of March31, 2007 and December31, 2006 and the respective changes in fair values for the three months ended March31, 2007 and 2006 were insignificant. -14- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (11) Defined Benefit Pension Plans Components of Net Periodic Benefit Costs: (Dollars in thousands) Qualified Non-Qualified Pension Plan Retirement Plans Three months ended March31, 2007 2006 2007 2006 Service cost $ 503 $ 517 $ 86 $ 88 Interest cost 462 413 130 116 Expected return on plan assets (496 ) (450 ) - - Amortization of transition asset (1 ) (1 ) - - Amortization of prior service cost (9 ) (8 ) 16 16 Recognized net actuarial loss 47 79 54 54 Net periodic benefit cost $ 506 $ 550 $ 286 $ 274 Assumptions: The measurement date and weighted-average assumptions used to determine net periodic benefit cost for the three months ended March31, 2007 and 2006 were as follows: Qualified Non-Qualified Pension Plan Retirement Plans 2006 2005 2006 2005 Measurement date Sept.30, 2006 Sept.30, 2005 Sept.30, 2006 Sept.30, 2005 Discount rate 5.90 % 5.50 % 5.90 % 5.50 % Expected long-term return on plan assets 8.25 % 8.25 % - - Rate of compensation increase 4.25 % 4.25 % 4.25 % 4.25 % As discussed in Note2, the SFAS No.158 requirement to measure the plan’s assets and obligations as of the employer’s fiscal year end is effective December31, 2008. Employer Contributions: The Corporation previously disclosed in its financial statements for the year ended December31, 2006 that it expected to contribute $1.3million to its qualified pension plan and $369thousand in benefit payments to its non-qualified retirement plans in 2007.As of March31, 2007, approximately $1.9million of contributions have been made to the qualified pension plan and $84thousand in benefit payments have been made to the non-qualified retirement plans.The Corporation presently anticipates contributing an additional $251thousand in benefit payments to the non-qualified retirement plans in 2007. -15- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (12) Business Segments Washington Trust segregates financial information in assessing its results among two operating segments: Commercial Banking and Wealth Management Services.The amounts in the Corporate column include activity not related to the segments, such as the investment securities portfolio, wholesale funding activities and administrative units.The Corporate column is not considered to be an operating segment.The methodologies and organizational hierarchies that define the business segments are periodically reviewed and revised.Results may be restated, when necessary, to reflect changes in organizational structure or allocation methodology. The following table presents the statement of operations and total assets for Washington Trust’s reportable segments. (Dollars in thousands) Commercial Banking Wealth Management Services Corporate Consolidated Total Three months ended March31, 2007 2006 2007 2006 2007 2006 2007 2006 Net interest income (expense) $ 13,201 $ 13,396 $ (8 ) $ (24 ) $ 1,677 $ 2,043 $ 14,870 $ 15,415 Noninterest income 2,889 2,749 6,894 6,440 1,465 331 11,248 9,520 Total income 16,090 16,145 6,886 6,416 3,142 2,374 26,118 24,935 Provision for loan losses 300 300 – 300 300 Depreciation and amortization expense 616 558 436 419 44 157 1,096 1,134 Other noninterest expenses 8,643 8,315 4,298 4,342 3,072 1,913 16,013 14,570 Total noninterest expenses 9,559 9,173 4,734 4,761 3,116 2,070 17,409 16,004 Income before income taxes 6,531 6,972 2,152 1,655 26 304 8,709 8,931 Income tax expense (benefit) 2,301 2,425 834 658 (401 ) (225 ) 2,734 2,858 Net income $ 4,230 $ 4,547 $ 1,318 $ 997 $ 427 $ 529 $ 5,975 $ 6,073 Total assets at period end 1,540,794 1,499,729 36,726 33,145 822,442 899,891 2,399,962 2,432,765 Expenditures for long-lived assets $ 886 788 69 254 90 56 1,045 1,098 Management uses certain methodologies to allocate income and expenses to the business lines.A funds transfer pricing methodology is used to assign interest income and interest expense to each interest-earning asset and interest-bearing liability on a matched maturity funding basis.Certain indirect expenses are allocated to segments.These include support unit expenses such as technology and processing operations and other support functions.Taxes are allocated to each segment based on the effective rate for the period shown. Commercial Banking The Commercial Banking segment includes commercial, commercial real estate, residential and consumer lending activities; mortgage banking, secondary market and loan servicing activities; deposit generation; merchant credit card services; cash management activities; and direct banking activities, which include the operation of ATMs, telephone and internet banking services and customer support and sales. Wealth Management Services Wealth Management Services includes asset management services provided for individuals and institutions; personal trust services, including services as executor, trustee, administrator, custodian and guardian; corporate trust services, including services as trustee for pension and profit sharing plans; and other financial planning and advisory services. Corporate Corporate includes the Treasury Unit, which is responsible for managing the wholesale investment portfolio and wholesale funding needs.It also includes income from bank-owned life insurance as well as administrative and executive expenses not allocated to the business lines and the residual impact of methodology allocations such as funds transfer pricing offsets. -16- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (13) Comprehensive Income (Dollars in thousands) Three months ended March31, 2007 2006 Net income $ 5,975 $ 6,073 Unrealized holding gains (losses) on securities available for sale, net of $664 income tax expense in 2007 and $1,754 income tax benefit in 2006 1,234 (3,211 ) Reclassification adjustments for gains arising during the period, net of $371 income tax expense in 2007 and $20 income tax expense in 2006 (665 ) (39 ) Change in funded status of defined benefit plans related to the amortization of net actuarial losses, net prior service credit and net transition asset, net of $37 income tax expense in 2007 70 - Total comprehensive income $ 6,614 $ 2,823 (14) Earnings Per Share Basic earnings per share (“EPS”) is calculated by dividing net income by the weighted average common stock outstanding, excluding options and other equity instruments.The dilutive effect of options, nonvested share units, non vested share awards and other items is calculated using the treasury stock method for purposes of weighted average dilutive shares.Diluted EPS is computed by dividing net income by the average number of common stock and common stock equivalents outstanding. (Dollars and shares in thousands, except per share amounts) Three months ended March31, 2007 2006 Net income $ 5,975 $ 6,073 Weighted average basic shares 13,412.1 13,386.8 Dilutive effect of: Options 244.6 276.2 Other 66.3 35.6 Weighted average diluted shares 13,723.0 13,698.6 Earnings per share: Basic $ 0.45 $ 0.45 Diluted $ 0.44 $ 0.44 (15) Litigation The Corporation is involved in various claims and legal proceedings arising out of the ordinary course of business.Management is of the opinion, based on its review with counsel of the development of such matters to date, that the ultimate disposition of such matters will not materially affect the consolidated financial position or results of operations of the Corporation. -17- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (16) Subsequent Event Based on our assessment of the provisions of SFAS No.159, on April12, 2007 we decided to implement early adoption of SFAS No.159.In connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held to maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these held to maturity securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million.On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS No.159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS No.159 to our transactions might be inconsistent with the intent and spirit of SFAS No.159.Consequently, we decided not to early-adopt SFAS No.159. As a result, in April 2007 we recognized a realized securities loss of $1.7million and the remaining held to maturity portfolio was reclassified to the available for sale category.This reclassification has been recognized as of April13, 2007.The Corporation will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action. -18- Table of Contents With respect to the unaudited consolidated financial statements of Washington Trust Bancorp, Inc. and Subsidiaries at March31, 2007 and for the three months ended March31, 2007 and 2006, KPMG LLP has made a review (based on the standards of the Public Company Accounting Oversight Board (United States)) and not an audit, set forth in their separate report dated May7, 2007 appearing below.That report does not express an opinion on the interim unaudited consolidated financial information.KPMG LLP has not carried out any significant or additional audit tests beyond those which would have been necessary if their report had not been included.Accordingly, such report is not a “report” or “part of the Registration Statement” within the meaning of Sections 7 and 11 of the Securities Act of 1933, as amended, and the liability provisions of Section11 of the Securities Act do not apply. Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Washington Trust Bancorp, Inc.: We have reviewed the accompanying consolidated balance sheet of Washington Trust Bancorp, Inc. and Subsidiaries (the “Corporation”) as of March31, 2007, and the related consolidated statements of income and cash flows for the three-month periods ended March31, 2007 and 2006.These consolidated financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with standards established by the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Washington Trust Bancorp, Inc. and Subsidiaries as of December31, 2006, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated March12, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the consolidated balance sheet as of December31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. KPMG LLP Providence, Rhode Island May7, 2007, except for Note16 which is as of November19, 2007 -19- Table of Contents PART II Other Information Item 6.Exhibits (a) Exhibits.The following exhibits are included as part of this Form 10-Q: Exhibit Number 15.1 Letter re: Unaudited Interim Financial Information - Filed herewith. 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Filed herewith. (1) (1) These certifications are not “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference into any filing under the Securities Act or the Exchange Act. -20- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WASHINGTON TRUST BANCORP, INC. (Registrant) Date:November19, 2007 By: /s/ John C. Warren John C. Warren Chairman and Chief Executive Officer (principal executive officer) Date:November19, 2007 By: /s/ David V. Devault David V. Devault Executive Vice President, Secretary, Treasurer and Chief Financial Officer (principal financial and accounting officer) -21- Table of Contents Exhibit Index Exhibit Number 15.1 Letter re: Unaudited Interim Financial Information - Filed herewith. 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Filed herewith. (1) (1) These certifications are not “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference into any filing under the Securities Act or the Exchange Act. -22- Table of Contents
